  Case 13-04324        Doc 22     Filed 03/13/19 Entered 03/13/19 12:58:50               Desc Main
                                    Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS (Chicago)


     In re the matter of:                             CASE NO. 13-04324
                                                      CHAPTER 7
     DINKO KECANOVIC
     Debtor.                                          JUDGE JACK B. SCHMETTERER


                     RESPONSE TO DEBTOR’S MOTION TO REOPEN


       COMES NOW S3MA, a judgment creditor herein, by and through its attorney of record,

respectfully objects to the debtor’s motion to reopen and the debtor’s motion to enforce the discharge

order pursuant to 11 USC Sec. 523(a)(3)(C).

       The debtor filed a detailed motion in this matter. In that motion, he outlined the correct factual

history between the parties. He also properly attached the complaint filed in Florida. The factual

history is incomplete, however.

       The facts should have included that the debtor actively concealed this bankruptcy from

creditor S3MA and the other judgment plaintiff, Sachin Amin. The lawsuit was filed in Florida in

2012, bearing case number 2012-CA-006810-0, prior to the filing of the bankruptcy. Even prior to

that, however, the debtor was actively engaged in the fraud that resulted in the complaint. So, one

must inquire why the debtor engaged in the active cover-up of his bankruptcy from the creditors. The

plaintiffs were not scheduled, nor was their attorney David Cohen. Now, years later, after a judgment

was entered, and collection efforts have begun, the bankruptcy was unveiled for the first time.

Plaintiff S3MA learned of the 2013 bankruptcy on March 7, 2019.

       The cover-up was massive on the part of the debtor.

       First, the debtor lied on his Statement of Financial Affairs, Question #4. That question

specifically inquires about pending lawsuits or lawsuits within a year prior to the filing of the case.
  Case 13-04324          Doc 22     Filed 03/13/19 Entered 03/13/19 12:58:50                 Desc Main
                                      Document     Page 2 of 4


Here, he lists only two lawsuits. Neither of the lawsuits is the one with S3MA. Though he knew he

had engaged in a fraudulent scheme to defraud S3MA and knew that a lawsuit was pending against

him, he chose to not schedule ANY of that.

         There is a reason he didn’t schedule the creditors and the lawsuit. Had he scheduled it, he

would have had to schedule the payoffs to the creditors of his company Tessa Wine, LLC. Those

would include debts for the licenses for the operation of the business. He would have also had to

schedule the $283,379.23 income from the sale along with the assumption of the promissory note

made to himself. The note was in the amount of $436,500.00. Failure to schedule the income and

the relief from debt was also a fraudulent scheme, but that was a fraud on the United States Bankruptcy

Court.

         Second, he failed to schedule TWO creditors, the TWO plaintiffs. It truly begs the conscience

to think that a brand-new lawsuit for fraud that began mere months prior to the filing of a chapter 7

bankruptcy simply evaded the memory of this debtor.

         Finally, the debtor fails to inform the court that the state court lawsuit asserted causes of action

based upon the debtor’s fraud and the state court final default judgment also was based upon the

debtor’s fraud. The debtor only focuses on the fact that the judgment was a default judgment. But

this a default judgment in Florida and Florida default judgments would have gotten full faith and

credit had the plaintiff(s) received notice of the bankruptcy filing.

         Florida law holds that a default judgment in Florida “conclusively establishes between the

parties the truth of all material allegations contained in the complaint in the first action and every fact

necessary to uphold the default judgment.” See Nourbakhsh v. Gayden, 162 B.R. 841 (9th Cir. BAP

1994). The full faith and credit statue provides that the state judicial proceedings, “’shall have the

same full faith and credit in every court within the United States . . . as they have by law or usage in
  Case 13-04324         Doc 22    Filed 03/13/19 Entered 03/13/19 12:58:50            Desc Main
                                    Document     Page 3 of 4


the courts of such State…from which they are taken.’” See 28 USC Sec 1738 and Marrese v.

American Academy of Orthopedic Surgeons, 470 US 373, 380, 105 S.Ct 1327, 1331, 84 L.Ed, 2d 274

(1984).

          Therefore, the judgment of Fraud entered in Florida, had the notice been provided to this

creditor timely, would have been given full faith and credit in accordance with Florida Law.

          To move that this court reopen the case and then discharge this debt would be wrong as a

matter of law. The Florida Judgements would stand as a matter of law.

   WHEREFORE, S3MA moves this Honorable Court for entry of an order denying the debtor’s

motion to reopen the bankruptcy and deny debtor’s motion to enforce discharge, and for such other

and further relief this court deems proper.

                                       Respectfully submitted
                                       S3MA


                                       By:     /s/Amy A. Aronson
                                               Amy A. Aronson
                                               One of its Attorneys
Amy A. Aronson
ARONSON & WALSH, P.C.
Vernon Hills, IL 60061
847.247.1810
Attorneys for S3MA
  Case 13-04324       Doc 22     Filed 03/13/19 Entered 03/13/19 12:58:50            Desc Main
                                   Document     Page 4 of 4




                                CERTIFICATE OF MAILING

      I hereby certify that on this 13th day of March 2019, a true and correct copy of the foregoing
was mailed, postage prepaid and properly addressed or via electronic mail as indicated to:

 Dinko Kecanovic                                   Jonathan D. Parker
 700 W. VanBuren St.                               Geraci Law LLC
 Apt 901                                           55 E. Monroe Street #3400
 Chicago, IL 60607                                 Chicago, IL 60603
 Via Regular Mail                                  Via Electronic Notice


 Frances Gecker                                    Patrick S. Layng
 1327 W. Washington Boulevard                      219 S. Dearborn Street
 Suite 5G-H                                        Suite 873
 Chicago, IL 60607                                 Chicago, IL 60604
 Chapter 7 Trustee                                 Via Electronic Notice
 Via Electronic Notice

                               /s/Amy A. Aronson
                               Amy A. Aronson
                               For S3MA
